DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite acquiring data and determining further data from the acquired data. 

This judicial exception is not integrated into a practical application because the method claimed does not even goes so far as to require the utilization of a “processor”, per se, and therefore may be interpreted to be directed to simply a mental process, which is clearly an abstract idea. 

However, even if the applicant amends the method to include a “processor”, or other well-known computer related hardware, the simple inclusion of generic computer components to perform the steps of the claimed method does not create the judicial exception to be adequately integrated into a practical application because the hardware would be merely recited at a high level of granularity (a generic processor performing generic computer functions of data gathering and data analysis).




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant claims several “units” that perform the claimed functions that are representative of the novel features of the instant invention, but the applicant only shows these “units” as black boxes and does not provide any structural descriptions to any of them, instead, the applicant merely graphically shows the “units” in the Drawings and describes what they do in the claims. This is insufficient and raises a presumption that perhaps possession has not occurred for the claimed invention.

Claim limitations “acquisition unit” and “determination unit”, among the other “units”, invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because of use of the generic placeholder term “unit”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. That is, the disclosure is devoid of any structure that performs the functions in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeYaeger, U.S. Patent Application Publication No. 2015/0204642.
	As per claim 1, and as best understood, this claim recites a quality determination device comprising:

a “unit” that receives a drive current of a machine tool motor; and
a “unit” that determines acceptance or rejection of a screw hole formed by from a tapping process, based on:

(a) 	the drive current;
(b)		an electric power of the motor obtained from the drive current; OR
(c)		a torque of the motor obtained from the drive current.

As per claim 1, DeYaeger discloses receiving a motor drive current of an apparatus, and that the current is used in conjunction with a turn # to ascertain whether the threading is acceptable or not (e.g. See [0049] – [0061]; also see Figure 7 and its corresponding textual descriptions).

As per claim 2, DeYaeger further discloses utilizing a range with respect to a drive current, per se (e.g. See [0059] – [0061]).

As per claim 5, DeYaeger further discloses that the control system stores the information received from the thread gauge inspection apparatus (e.g. See [0220] and [0346]) and that the control system (element 200) includes a memory (element 260) which stores data and/or software for the thread gauge inspection control system (e.g. See [0090]).

As per claim 6, the rational as set forth above with respect to the rejection of claim 1, is applied herein.

As per claim 7, the rational as set forth above with respect to the rejection of claim 2, is applied herein.

As per claim 10, the rational as set forth above with respect to the rejection of claim 5, is applied herein.


Allowable Subject Matter
Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if rewritten to overcome all 112 rejections and/or 101 rejections, as set forth above in this office action.

As per claims 3 and 8, the prior art of record fails to teach or adequately suggest performing frequency analysis by an analyzing unit on the drive current, in combination with the other claimed features and or limitations as claimed.

As per claims 4 and 9, the prior art of record fails to teach or adequately suggest utilizing a prediction model, a teaching unit and an optimization unit, in combination with the other claimed features and or limitations as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        January 24, 2022
/RDH/